


Exhibit 10.23

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT, dated as of December 21, 2005 (the “Agreement”),
is among CCMG Holdings, Inc., a Delaware corporation (the “Company”), The Hertz
Corporation, (“Hertz” and, together with the Company, the “Company Entities”),
Carlyle Partners IV, L.P., a Delaware limited partnership, (the “Fund”), CP IV
Coinvestment, L.P., CEP II U.S. Investments, L.P., CEP II Participations S.à.r.l
and TC Group IV, L.L.C., a Delaware limited liability company (“Manager”)
(collectively, the “Other Investors”). Capitalized terms used herein without
definition have the meanings set forth in Section 1 of this Agreement.

RECITALS

A.            The Fund is managed by Manager, and the general partner of the
Fund is TC Group IV, L.P., a Delaware limited partnership (together with any
general partner of the Other Investors and any other investment vehicle that is
a direct or indirect stockholder in the Company managed by Manager or its
Affiliates, “Manager Associates”).

B.            The Company is an acquisition vehicle formed by Clayton, Dubilier
& Rice, Inc., Manager and Merrill Lynch Global Partners, Inc. (collectively, the
“Investor Managers”) that has executed a Stock Purchase Agreement (as the same
may be amended from time to time in accordance with its terms and the
Stockholders Agreement (as defined below), the “Acquisition Agreement”) to
acquire all of the capital stock of Hertz from Ford Holdings LLC, a Delaware
limited liability company and a subsidiary of the Ford Motor Company (such
acquisition, the “Acquisition”).

C.            In connection with the Acquisition, each of Clayton, Dubilier &
Rice Fund VII, L.P., the Fund, ML Global Private Equity Fund, L.P. and Merrill
Lynch Ventures L.P. 2001 (each, a “Committing Investor”) has entered into a
Commitment Letter, dated as of September 12, 2005, with the Company and each of
the other Committing Investors (each, a “Commitment Letter”), pursuant to which
such Committing Investor has agreed, subject to the conditions set forth
therein, to purchase stock of the Company for an aggregate purchase price equal
to its Commitment (as defined in the Commitment Letter).

D.            The Company, the Committing Investors and certain other parties
have entered into a Stockholders Agreement (as the same may be amended from time
to time in accordance with the terms thereof, the “Stockholders Agreement”),
dated as of December 21, 2005, setting forth certain agreements with respect to,
among other things, the management of the Company and transfers of its shares in
various circumstances.

--------------------------------------------------------------------------------


E.             Concurrently with the execution and delivery of this Agreement,
the Company has entered into Consulting Agreements with each of the Investor
Managers (or their Affiliates), dated as of the date hereof (as the same may be
amended from time to time in accordance with its terms and the Stockholders
Agreement, the “Consulting Agreements”).

F.             In order to finance the Acquisition and related transactions, the
Company is selling shares of its common stock, par value US$0.01 per share
(“Shares”), to the Committing Investors, including the Fund, and to certain
co-investors, including the Other Investors and such other stockholders of the
Company as are listed in the signature pages of the Stockholders Agreement or as
otherwise become stockholders of the Company prior to the Acquisition pursuant
to the terms thereof (the “Equity Offering”).

G.            In order to finance the Acquisition, the Company and/or one or
more of its wholly-owned Subsidiaries intend (i) to enter into a senior secured
credit facility and a senior secured asset based credit facility, (ii) to issue
senior and subordinated notes and (iii) to enter into a U.S. rental car asset
backed securities facility and one or more international asset backed or other
facilities (collectively, the “Financings”).

H.            Manager has performed the Initial Services (as defined in the
Consulting Agreement) for the Company.

I.              The Company or one or more of its Subsidiaries from time to time
in the future may (i) offer and sell or cause to be offered and sold equity or
debt securities (such offerings, collectively, the “Subsequent Offerings”),
including without limitation (a) offerings of shares of capital stock of the
Company or any of its Subsidiaries, and/or options to purchase such shares to
employees, directors, managers, dealers, franchisees and consultants of and to
the Company or any of its Subsidiaries (any such offering, a “Management
Offering”), and (b) one or more offerings of debt securities for the purpose of
refinancing any indebtedness of the Company or any of its Subsidiaries or for
other corporate purposes, and (ii) repurchase, redeem or otherwise acquire
certain securities of the Company or any of its Subsidiaries or engage in
recapitalization or structural reorganization transactions relating thereto (any
such repurchase, redemption, acquisition, recapitalization or reorganization, a
“Redemption”), in each case subject to the terms and conditions of the
Stockholders Agreement and any other applicable agreement.

J.             The parties hereto recognize the possibility that claims might be
made against and liabilities incurred by Manager, the Fund, the Other Investors,
Manager Associates, or related Persons or Affiliates under applicable securities
laws or otherwise in connection with the Transactions or the Securities
Offerings, or relating to other actions or omissions of or by members of the
Company Group, or relating to the provision of management consulting, monitoring
and financial advisory services to the

2

--------------------------------------------------------------------------------


Company Group by Manager or Affilates thereof, and the parties hereto
accordingly wish to provide for Manager, the Fund and Manager Associates and
related Persons and Affiliates to be indemnified in respect of any such claims
and liabilities.

K.            The parties hereto recognize that claims might be made against and
liabilities incurred by directors and officers of any member of the Company
Group in connection with their acting in such capacity, and accordingly wish to
provide for such directors and officers to be indemnified to the fullest extent
permitted by law in respect of any such claims and liabilities.

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions herein set forth, the parties hereto
hereby agree as follows:


1.             DEFINITIONS.


(A)           “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, (I) ANY OTHER
PERSON DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL
WITH, SUCH PERSON (II) ANY PERSON DIRECTLY OR INDIRECTLY OWNING OR CONTROLLING
10% OR MORE OF ANY CLASS OF OUTSTANDING VOTING SECURITIES OF SUCH PERSON OR
(III) ANY OFFICER, DIRECTOR, GENERAL PARTNER OR TRUSTEE OF ANY SUCH PERSON
DESCRIBED IN CLAUSE (I) OR (II).  “CONTROL” OF ANY PERSON SHALL CONSIST OF THE
POWER TO DIRECT THE MANAGEMENT AND POLICIES OF SUCH PERSON (WHETHER THROUGH THE
OWNERSHIP OF VOTING SECURITIES, BY CONTRACT, AS TRUSTEE OR EXECUTOR, OR
OTHERWISE).


(B)           “CLAIM” MEANS, WITH RESPECT TO ANY INDEMNITEE, ANY CLAIM AGAINST
SUCH INDEMNITEE INVOLVING ANY OBLIGATION WITH RESPECT TO WHICH SUCH INDEMNITEE
MAY BE ENTITLED TO BE DEFENDED AND INDEMNIFIED BY ANY MEMBER OF THE COMPANY
GROUP UNDER THIS AGREEMENT.


(C)           “COMMISSION” MEANS THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR ANY SUCCESSOR ENTITY THERETO.


(D)           “COMPANY GROUP” MEANS THE COMPANY ENTITIES AND ANY OF THEIR
RESPECTIVE SUBSIDIARIES.


(E)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


(F)            “INDEMNITEE” MEANS EACH OF MANAGER, THE FUND, THE OTHER
INVESTORS, MANAGER ASSOCIATES, THEIR RESPECTIVE AFFILIATES, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND THE RESPECTIVE DIRECTORS, OFFICERS, PARTNERS,
MEMBERS, EMPLOYEES, AGENTS, ADVISORS, CONSULTANTS, REPRESENTATIVES AND
CONTROLLING PERSONS (WITHIN THE MEANING OF THE SECURITIES ACT) OF EACH OF THEM,
OR OF THEIR PARTNERS, MEMBERS AND CONTROLLING PERSONS, AND EACH


3

--------------------------------------------------------------------------------



OTHER PERSON WHO IS OR BECOMES A DIRECTOR OR AN OFFICER OF ANY MEMBER OF THE
COMPANY GROUP, IN EACH CASE IRRESPECTIVE OF THE CAPACITY IN WHICH SUCH PERSON
ACTS.


(G)           “OBLIGATIONS” MEANS, COLLECTIVELY, ANY AND ALL CLAIMS,
OBLIGATIONS, LIABILITIES, CAUSES OF ACTIONS, ACTIONS, SUITS, PROCEEDINGS,
INVESTIGATIONS, JUDGMENTS, DECREES, LOSSES, DAMAGES, FEES, COSTS AND EXPENSES
(INCLUDING WITHOUT LIMITATION INTEREST, PENALTIES AND FEES AND DISBURSEMENTS OF
ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS AND OTHER PROFESSIONAL ADVISORS), IN
EACH CASE WHETHER INCURRED, ARISING OR EXISTING WITH RESPECT TO THIRD PARTIES OR
OTHERWISE AT ANY TIME OR FROM TIME TO TIME.


(H)           “PERSON” MEANS AN INDIVIDUAL, CORPORATION, LIMITED LIABILITY
COMPANY, LIMITED OR GENERAL PARTNERSHIP, TRUST OR OTHER ENTITY, INCLUDING A
GOVERNMENTAL OR POLITICAL SUBDIVISION OR AN AGENCY OR INSTRUMENTALITY THEREOF.


(I)            “RELATED DOCUMENT” MEANS ANY AGREEMENT, CERTIFICATE, INSTRUMENT
OR OTHER DOCUMENT TO WHICH ANY MEMBER OF THE COMPANY GROUP MAY BE A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTIES OR ASSETS MAY BE BOUND OR AFFECTED FROM TIME
TO TIME RELATING IN ANY WAY TO THE TRANSACTIONS OR ANY SECURITIES OFFERING OR
ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING WITHOUT LIMITATION, IN
EACH CASE AS THE SAME MAY BE AMENDED FROM TIME TO TIME, (I) ANY REGISTRATION
STATEMENT FILED BY OR ON BEHALF OF ANY MEMBER OF THE COMPANY GROUP WITH THE
COMMISSION IN CONNECTION WITH THE TRANSACTIONS OR ANY SECURITIES OFFERING,
INCLUDING ALL EXHIBITS, FINANCIAL STATEMENTS AND SCHEDULES APPENDED THERETO, AND
ANY SUBMISSIONS TO THE COMMISSION IN CONNECTION THEREWITH, (II) ANY PROSPECTUS,
PRELIMINARY OR OTHERWISE, INCLUDED IN SUCH REGISTRATION STATEMENTS OR OTHERWISE
FILED BY OR ON BEHALF OF ANY MEMBER OF THE COMPANY GROUP IN CONNECTION WITH THE
TRANSACTIONS OR ANY SECURITIES OFFERING OR USED TO OFFER OR CONFIRM SALES OF
THEIR RESPECTIVE SECURITIES IN ANY SECURITIES OFFERING, (III) ANY PRIVATE
PLACEMENT OR OFFERING MEMORANDUM OR CIRCULAR, INFORMATION STATEMENT OR OTHER
INFORMATION OR MATERIALS DISTRIBUTED BY OR ON BEHALF OF ANY MEMBER OF THE
COMPANY GROUP OR ANY PLACEMENT AGENT OR UNDERWRITER IN CONNECTION WITH THE
TRANSACTIONS OR ANY SECURITIES OFFERING, (IV) ANY FEDERAL, STATE OR FOREIGN
SECURITIES LAW OR OTHER GOVERNMENTAL OR REGULATORY FILINGS OR APPLICATIONS MADE
IN CONNECTION WITH ANY SECURITIES OFFERING, THE TRANSACTIONS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY, (V) ANY DEALER-MANAGER, UNDERWRITING,
SUBSCRIPTION, PURCHASE, STOCKHOLDERS, OPTION OR REGISTRATION RIGHTS AGREEMENT OR
PLAN ENTERED INTO OR ADOPTED BY ANY MEMBER OF THE COMPANY GROUP IN CONNECTION
WITH ANY SECURITIES OFFERING, (VI) ANY PURCHASE, REPURCHASE, REDEMPTION,
RECAPITALIZATION OR REORGANIZATION OR OTHER AGREEMENT ENTERED INTO BY ANY MEMBER
OF THE COMPANY GROUP IN CONNECTION WITH ANY REDEMPTION, OR (VII) ANY QUARTERLY,
ANNUAL OR CURRENT REPORTS OR OTHER FILING FILED, FURNISHED OR SUPPLEMENTALLY
PROVIDED BY ANY MEMBER OF THE COMPANY GROUP WITH OR TO THE COMMISSION OR ANY
SECURITIES EXCHANGE, INCLUDING ALL EXHIBITS, FINANCIAL STATEMENTS AND SCHEDULES
APPENDED THERETO, AND ANY SUBMISSION TO THE COMMISSION OR ANY SECURITIES
EXCHANGE IN CONNECTION THEREWITH.


4

--------------------------------------------------------------------------------



(J)            “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


(K)           “SECURITIES OFFERINGS” MEANS THE EQUITY OFFERING, ANY MANAGEMENT
OFFERING, ANY REDEMPTION AND ANY SUBSEQUENT OFFERING.


(L)            “SUBSIDIARY” MEANS EACH CORPORATION OR OTHER PERSON IN WHICH A
PERSON OWNS OR CONTROLS, DIRECTLY OR INDIRECTLY, CAPITAL STOCK OR OTHER EQUITY
INTERESTS REPRESENTING MORE THAN 50% OF THE OUTSTANDING VOTING STOCK OR OTHER
EQUITY INTERESTS.


(M)          “TRANSACTIONS” MEANS THE ACQUISITION, THE EQUITY OFFERING, THE
FINANCINGS AND ANY OTHER TRANSACTIONS CONTEMPLATED BY SECTION 2(B) OF THE
CONSULTING AGREEMENT.


2.             INDEMNIFICATION.


(A)           EACH OF THE COMPANY ENTITIES (EACH, AN “INDEMNIFYING PARTY” AND
COLLECTIVELY, THE “INDEMNIFYING PARTIES”), JOINTLY AND SEVERALLY, AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS EACH INDEMNITEE:


(I)            FROM AND AGAINST ANY AND ALL OBLIGATIONS, WHETHER INCURRED WITH
RESPECT TO THIRD PARTIES OR OTHERWISE, IN ANY WAY RESULTING FROM, ARISING OUT OF
OR IN CONNECTION WITH, BASED UPON OR RELATING TO (A) THE SECURITIES ACT, THE
EXCHANGE ACT OR ANY OTHER APPLICABLE SECURITIES OR OTHER LAWS, IN CONNECTION
WITH ANY SECURITIES OFFERING, THE FINANCINGS, ANY RELATED DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY OTHER ACTION OR FAILURE TO ACT OF ANY
MEMBER OF THE COMPANY GROUP OR ANY OF THEIR PREDECESSORS, WHETHER SUCH ACTION OR
FAILURE HAS OCCURRED OR IS YET TO OCCUR OR (C) EXCEPT TO THE EXTENT THAT ANY
SUCH OBLIGATION IS FOUND IN A FINAL JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT OF MANAGER, THE PERFORMANCE BY MANAGER OF MANAGEMENT CONSULTING,
MONITORING, FINANCIAL ADVISORY OR OTHER SERVICES FOR ANY MEMBER OF THE COMPANY
GROUP (WHETHER PERFORMED PRIOR TO THE DATE HEREOF, HEREAFTER, PURSUANT TO ITS
CONSULTING AGREEMENT OR OTHERWISE); AND


(II)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND
AGAINST ANY AND ALL OBLIGATIONS IN ANY WAY RESULTING FROM, ARISING OUT OF OR IN
CONNECTION WITH, BASED UPON OR RELATING TO (A) THE FACT THAT SUCH INDEMNITEE IS
OR WAS A DIRECTOR OR AN OFFICER OF ANY MEMBER OF THE COMPANY GROUP OR IS OR WAS
SERVING AT THE REQUEST OF SUCH CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE OR
AGENT OF OR ADVISOR OR CONSULTANT TO ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST OR OTHER ENTERPRISE OR (B) ANY BREACH OR ALLEGED BREACH BY SUCH
INDEMNITEE OF HIS OR HER FIDUCIARY DUTY AS A DIRECTOR OR AN OFFICER OF ANY
MEMBER OF THE COMPANY GROUP;


5

--------------------------------------------------------------------------------


in each case including but not limited to any and all fees, costs and expenses
(including without limitation fees and disbursements of attorneys and other
professional advisers) incurred by or on behalf of any Indemnitee in asserting,
exercising or enforcing any of its rights, powers, privileges or remedies in
respect of this Agreement or its or its Affiliate’s Consulting Agreement,
provided that no Indemnifying Party shall be obligated to indemnify and hold
harmless any Indemnitee under this Section 2(a) in respect of any claim made
against the Indemnitee by any of its own directors, officers, partners, members,
stockholders, employees, agents, advisors, consultants, representatives and
controlling persons (any of the foregoing, a “Related Person”) to the extent
arising from any obligation of such Indemnitee to such Related Person (whether
arising from contract, by law or otherwise).


(B)           WITHOUT IN ANY WAY LIMITING THE FOREGOING SECTION 2(A), EACH OF
THE INDEMNIFYING PARTIES AGREES, JOINTLY AND SEVERALLY, TO INDEMNIFY, DEFEND AND
HOLD HARMLESS EACH INDEMNITEE FROM AND AGAINST ANY AND ALL OBLIGATIONS RESULTING
FROM, ARISING OUT OF OR IN CONNECTION WITH, BASED UPON OR RELATING TO
LIABILITIES UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR ANY OTHER APPLICABLE
SECURITIES OR OTHER LAWS, RULES OR REGULATIONS IN CONNECTION WITH (I) THE
INACCURACY OR BREACH OF OR DEFAULT UNDER ANY REPRESENTATION, WARRANTY, COVENANT
OR AGREEMENT IN ANY RELATED DOCUMENT, (II) ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY RELATED DOCUMENT OR
(III) ANY OMISSION OR ALLEGED OMISSION TO STATE IN ANY RELATED DOCUMENT A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING.  NOTWITHSTANDING THE FOREGOING, THE INDEMNIFYING PARTIES
SHALL NOT BE OBLIGATED TO INDEMNIFY SUCH INDEMNITEE FROM AND AGAINST ANY SUCH
OBLIGATION TO THE EXTENT THAT SUCH OBLIGATION ARISES OUT OF OR IS BASED UPON AN
UNTRUE STATEMENT OR OMISSION MADE IN SUCH RELATED DOCUMENT IN RELIANCE UPON AND
IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY ENTITIES, AS THE
CASE MAY BE, IN AN INSTRUMENT DULY EXECUTED BY SUCH INDEMNITEE AND SPECIFICALLY
STATING THAT IT IS FOR USE IN THE PREPARATION OF SUCH RELATED DOCUMENT.


3.             CONTRIBUTION.


(A)           EXCEPT TO THE EXTENT THAT SECTION 3(B) IS APPLICABLE, IF FOR ANY
REASON THE INDEMNITY PROVIDED FOR IN SECTION 2(A) IS UNAVAILABLE OR IS
INSUFFICIENT TO HOLD HARMLESS ANY INDEMNITEE FROM ANY OF THE OBLIGATIONS COVERED
BY SUCH INDEMNITY, THEN THE INDEMNIFYING PARTIES, JOINTLY AND SEVERALLY, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNITEE AS A RESULT OF SUCH
OBLIGATION IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT (I) THE RELATIVE
FAULT OF EACH MEMBER OF THE COMPANY GROUP, ON THE ONE HAND, AND SUCH INDEMNITEE,
ON THE OTHER, IN CONNECTION WITH THE STATE OF FACTS GIVING RISE TO SUCH
OBLIGATION, (II) IF SUCH OBLIGATION RESULTS FROM, ARISES OUT OF, IS BASED UPON
OR RELATES TO THE TRANSACTIONS OR ANY SECURITIES OFFERING, THE RELATIVE BENEFITS
RECEIVED BY EACH MEMBER OF THE COMPANY GROUP, ON THE ONE HAND, AND SUCH
INDEMNITEE, ON THE OTHER,


6

--------------------------------------------------------------------------------



FROM SUCH TRANSACTION OR SECURITIES OFFERING AND (III) IF REQUIRED BY APPLICABLE
LAW, ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.


(B)           IF FOR ANY REASON THE INDEMNITY SPECIFICALLY PROVIDED FOR IN
SECTION 2(B) IS UNAVAILABLE OR IS INSUFFICIENT TO HOLD HARMLESS ANY INDEMNITEE
FROM ANY OF THE OBLIGATIONS COVERED BY SUCH INDEMNITY, THEN THE INDEMNIFYING
PARTIES, JOINTLY AND SEVERALLY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE
BY SUCH INDEMNITEE AS A RESULT OF SUCH OBLIGATION IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT (I) THE RELATIVE FAULT OF EACH OF THE MEMBERS OF THE
COMPANY GROUP, ON THE ONE HAND, AND SUCH INDEMNITEE, ON THE OTHER, IN CONNECTION
WITH THE INFORMATION CONTAINED IN OR OMITTED FROM ANY RELATED DOCUMENT, WHICH
INCLUSION OR OMISSION RESULTED IN THE INACCURACY OR BREACH OF OR DEFAULT UNDER
ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT THEREIN, OR WHICH
INFORMATION IS OR IS ALLEGED TO BE UNTRUE, REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (II) THE RELATIVE
BENEFITS RECEIVED BY THE MEMBERS OF THE COMPANY GROUP, ON THE ONE HAND, AND SUCH
INDEMNITEE, ON THE OTHER, FROM SUCH TRANSACTION OR SECURITIES OFFERING AND
(III) IF REQUIRED BY APPLICABLE LAW, ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.


(C)           FOR PURPOSES OF SECTION 3(A), THE RELATIVE FAULT OF EACH MEMBER OF
THE COMPANY GROUP, ON THE ONE HAND, AND OF THE INDEMNITEE, ON THE OTHER, SHALL
BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, THEIR RESPECTIVE RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT THE STATE OF
FACTS GIVING RISE TO SUCH OBLIGATION.  FOR PURPOSES OF SECTION 3(B), THE
RELATIVE FAULT OF EACH OF THE MEMBERS OF THE COMPANY GROUP, ON THE ONE HAND, AND
OF THE INDEMNITEE, ON THE OTHER, SHALL BE DETERMINED BY REFERENCE TO, AMONG
OTHER THINGS, (I) WHETHER THE INCLUDED OR OMITTED INFORMATION RELATES TO
INFORMATION SUPPLIED BY THE MEMBERS OF THE COMPANY GROUP, ON THE ONE HAND, OR BY
SUCH INDEMNITEE, ON THE OTHER, (II) THEIR RESPECTIVE RELATIVE INTENT, KNOWLEDGE,
ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT SUCH INACCURACY, BREACH,
DEFAULT, UNTRUE OR ALLEGED UNTRUE STATEMENT, OR OMISSION OR ALLEGED OMISSION,
AND (III) APPLICABLE LAW.  FOR PURPOSES OF SECTION 3(A) OR 3(B), THE RELATIVE
BENEFITS RECEIVED BY EACH MEMBER OF THE COMPANY GROUP, ON THE ONE HAND, AND THE
INDEMNITEE, ON THE OTHER, SHALL BE DETERMINED BY WEIGHING THE DIRECT MONETARY
PROCEEDS TO THE COMPANY GROUP, ON THE ONE HAND, AND SUCH INDEMNITEE, ON THE
OTHER, FROM SUCH TRANSACTION OR SECURITIES OFFERING.


(D)           THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT IT WOULD NOT BE JUST
AND EQUITABLE IF CONTRIBUTIONS PURSUANT TO SECTION 3(A) OR 3(B) WERE DETERMINED
BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE
INTO ACCOUNT THE EQUITABLE CONSIDERATIONS REFERRED TO IN SUCH RESPECTIVE
SECTION.  THE INDEMNIFYING PARTIES SHALL NOT BE LIABLE UNDER SECTION 3(A) OR
3(B), AS APPLICABLE, FOR CONTRIBUTION TO THE AMOUNT PAID OR PAYABLE BY ANY
INDEMNITEE EXCEPT TO THE EXTENT AND UNDER SUCH CIRCUMSTANCES ANY INDEMNIFYING
PARTY WOULD HAVE BEEN LIABLE TO INDEMNIFY, DEFEND AND HOLD HARMLESS SUCH
INDEMNITEE UNDER THE CORRESPONDING SECTION 2(A) OR 2(B), AS APPLICABLE, IF SUCH
INDEMNITY


7

--------------------------------------------------------------------------------



WERE ENFORCEABLE UNDER APPLICABLE LAW.  NO INDEMNITEE SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY INDEMNIFYING PARTY WITH RESPECT TO ANY OBLIGATION COVERED
BY THE INDEMNITY SPECIFICALLY PROVIDED FOR IN SECTION 2(B) IN THE EVENT THAT
SUCH INDEMNITEE IS FINALLY DETERMINED TO BE GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT) IN
CONNECTION WITH SUCH OBLIGATION AND THE INDEMNIFYING PARTIES ARE NOT GUILTY OF
SUCH FRAUDULENT MISREPRESENTATION.


4.             INDEMNIFICATION PROCEDURES.


(A)           WHENEVER ANY INDEMNITEE SHALL HAVE ACTUAL KNOWLEDGE OF THE
REASONABLE LIKELIHOOD OF THE ASSERTION OF A CLAIM, MANAGER (ACTING ON ITS OWN
BEHALF OR, IF REQUESTED BY ANY SUCH INDEMNITEE OTHER THAN ITSELF, ON BEHALF OF
SUCH INDEMNITEE) OR SUCH INDEMNITEE SHALL NOTIFY THE APPROPRIATE MEMBER OF THE
COMPANY GROUP IN WRITING OF THE CLAIM (THE “NOTICE OF CLAIM”) WITH REASONABLE
PROMPTNESS AFTER SUCH INDEMNITEE HAS SUCH KNOWLEDGE RELATING TO SUCH CLAIM AND
HAS NOTIFIED MANAGER THEREOF.  THE NOTICE OF CLAIM SHALL SPECIFY ALL MATERIAL
FACTS KNOWN TO MANAGER (OR IF GIVEN BY SUCH INDEMNITEE, SUCH INDEMNITEE) THAT
MAY GIVE RISE TO SUCH CLAIM AND THE MONETARY AMOUNT OR AN ESTIMATE OF THE
MONETARY AMOUNT OF THE OBLIGATION INVOLVED IF MANAGER (OR IF GIVEN BY SUCH
INDEMNITEE, SUCH INDEMNITEE) HAS KNOWLEDGE OF SUCH AMOUNT OR A REASONABLE BASIS
FOR MAKING SUCH AN ESTIMATE.  THE FAILURE OF MANAGER TO GIVE SUCH NOTICE OF
CLAIM SHALL NOT RELIEVE ANY INDEMNIFYING PARTY OF ITS RESPECTIVE INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT EXCEPT TO THE EXTENT THAT SUCH OMISSION RESULTS
IN A FAILURE OF ACTUAL NOTICE TO IT AND IT IS MATERIALLY INJURED AS A RESULT OF
THE FAILURE TO GIVE SUCH NOTICE OF CLAIM.  THE INDEMNIFYING PARTIES SHALL, AT
THEIR EXPENSE, UNDERTAKE THE DEFENSE OF SUCH CLAIM WITH ATTORNEYS OF THEIR OWN
CHOOSING REASONABLY SATISFACTORY IN ALL RESPECTS TO MANAGER.  MANAGER MAY
PARTICIPATE IN SUCH DEFENSE WITH COUNSEL OF MANAGER’S CHOOSING AT THE EXPENSE OF
THE INDEMNIFYING PARTIES.  IN THE EVENT THAT NONE OF THE INDEMNIFYING PARTIES
UNDERTAKE THE DEFENSE OF THE CLAIM WITHIN A REASONABLE TIME AFTER MANAGER HAS
GIVEN THE NOTICE OF CLAIM, OR IN THE EVENT THAT MANAGER SHALL IN GOOD FAITH
DETERMINE THAT THE DEFENSE OF ANY CLAIM BY THE INDEMNIFYING PARTIES IS
INADEQUATE OR MAY CONFLICT WITH THE INTEREST OF ANY INDEMNITEE, MANAGER MAY, AT
THE EXPENSE OF THE INDEMNIFYING PARTIES AND AFTER GIVING NOTICE TO THE
INDEMNIFYING PARTIES OF SUCH ACTION, UNDERTAKE THE DEFENSE OF THE CLAIM AND
COMPROMISE OR SETTLE THE CLAIM, ALL FOR THE ACCOUNT OF AND AT THE RISK OF THE
INDEMNIFYING PARTIES.  IN THE DEFENSE OF ANY CLAIM, THE INDEMNIFYING PARTIES
SHALL NOT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF MANAGER, CONSENT TO ENTRY OF
ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT THAT INCLUDES ANY INJUNCTIVE OR OTHER
NON-MONETARY RELIEF, OR THAT DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF
THE GIVING BY THE PERSON OR PERSONS ASSERTING SUCH CLAIM TO SUCH INDEMNITEE OF A
RELEASE FROM ALL LIABILITY WITH RESPECT TO SUCH CLAIM.  IN EACH CASE, MANAGER
AND EACH OTHER INDEMNITEE SEEKING INDEMNIFICATION HEREUNDER WILL COOPERATE WITH
THE INDEMNIFYING PARTIES, SO LONG AS THE INDEMNIFYING PARTIES ARE CONDUCTING THE
DEFENSE OF THE CLAIM, IN THE PREPARATION FOR AND THE PROSECUTION OF THE DEFENSE
OF SUCH CLAIM, INCLUDING MAKING AVAILABLE EVIDENCE WITHIN THE CONTROL OF MANAGER
OR SUCH INDEMNITEE, AS THE CASE MAY BE, AND PERSONS NEEDED AS WITNESSES WHO


8

--------------------------------------------------------------------------------



ARE EMPLOYED BY MANAGER OR SUCH INDEMNITEE, AS THE CASE MAY BE, IN EACH CASE AS
REASONABLY NEEDED FOR SUCH DEFENSE AND AT COST, WHICH COST, TO THE EXTENT
REASONABLY INCURRED, SHALL BE PAID BY THE INDEMNIFYING PARTIES.


(B)           THE INDEMNIFYING PARTIES HEREBY AGREE TO ADVANCE REASONABLE COSTS
AND EXPENSES, INCLUDING ATTORNEY’S FEES, INCURRED BY MANAGER (ACTING ON ITS OWN
BEHALF OR, IF REQUESTED BY ANY SUCH INDEMNITEE OTHER THAN ITSELF, ON BEHALF OF
SUCH INDEMNITEE) OR ANY INDEMNITEE IN DEFENDING ANY CLAIM IN ADVANCE OF THE
FINAL DISPOSITION OF SUCH CLAIM UPON RECEIPT OF AN UNDERTAKING BY OR ON BEHALF
OF MANAGER OR SUCH INDEMNITEE TO REPAY AMOUNTS SO ADVANCED IF IT SHALL
ULTIMATELY BE DETERMINED THAT MANAGER OR SUCH INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED BY ANY INDEMNIFYING PARTY AS AUTHORIZED BY THIS AGREEMENT.


(C)           MANAGER SHALL NOTIFY THE INDEMNIFYING PARTIES IN WRITING OF THE
AMOUNT OF ANY CLAIM ACTUALLY PAID BY MANAGER (THE “NOTICE OF PAYMENT”).  THE
AMOUNT OF ANY CLAIM ACTUALLY PAID BY MANAGER SHALL BEAR SIMPLE INTEREST AT THE
RATE EQUAL TO THE JPMORGAN CHASE BANK, N.A. PRIME RATE AS OF THE DATE OF SUCH
PAYMENT PLUS 2% PER ANNUM, FROM THE DATE ANY INDEMNIFYING PARTY RECEIVES THE
NOTICE OF PAYMENT TO THE DATE ON WHICH ANY INDEMNIFYING PARTY SHALL REPAY THE
AMOUNT OF SUCH CLAIM PLUS INTEREST THEREON TO MANAGER.


5.             CERTAIN COVENANTS.  THE RIGHTS OF EACH INDEMNITEE TO BE
INDEMNIFIED UNDER ANY OTHER AGREEMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT OR
APPLICABLE LAW ARE INDEPENDENT OF AND IN ADDITION TO ANY RIGHTS OF SUCH
INDEMNITEE TO BE INDEMNIFIED UNDER THIS AGREEMENT.  THE RIGHTS OF EACH
INDEMNITEE AND THE OBLIGATIONS OF EACH INDEMNIFYING PARTY HEREUNDER SHALL REMAIN
IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF
SUCH INDEMNITEE.  FOLLOWING THE TRANSACTIONS, EACH OF THE COMPANY ENTITIES, AND
EACH OF THEIR CORPORATE SUCCESSORS, SHALL IMPLEMENT AND MAINTAIN IN FULL FORCE
AND EFFECT ANY AND ALL CORPORATE CHARTER AND BY-LAW PROVISIONS THAT MAY BE
NECESSARY OR APPROPRIATE TO ENABLE IT TO CARRY OUT ITS OBLIGATIONS HEREUNDER TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, INCLUDING WITHOUT LIMITATION A
PROVISION OF ITS CERTIFICATE OF INCORPORATION (OR COMPARABLE ORGANIZATIONAL
DOCUMENT UNDER ITS JURISDICTION OF INCORPORATION) ELIMINATING LIABILITY OF A
DIRECTOR FOR BREACH OF FIDUCIARY DUTY TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, AS AMENDED FROM TIME TO TIME.


6.             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DELIVERED BY CERTIFIED OR REGISTERED MAIL (FIRST CLASS
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED), TELECOPIER, OVERNIGHT COURIER OR
HAND DELIVERY, AS FOLLOWS:


9

--------------------------------------------------------------------------------



(A) IF TO ANY COMPANY ENTITY, TO:

CCMG Holdings, Inc.
c/o M&C Corporate Services Limited (on behalf of Clayton, Dubilier & Rice Fund
VII, L.P.)
P.O. Box 309GT
Ugland House
South Church Street
George Town, Grand Cayman
Cayman Islands, British West Indies
Facsimile: (345) 949-8080

with a copy to (which shall not constitute notice):

Clayton, Dubilier & Rice, Inc.
375 Park Avenue
18th Floor
New York, New York  10152
Attention:  Mr. David H. Wasserman
Facsimile:  (212) 893-7061

with a copy to (which shall not constitute notice):

Carlyle Partners IV, L.P.
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington DC 20004-2505
Attention:  Mr. Gregory S. Ledford
Facsimile:  (202) 347-1818

with a copy to (which shall not constitute notice):

ML Global Private Equity Fund, L.P.
c/o Merrill Lynch Global Private Equity
4 World Financial Center, 23rd Floor
New York, NY 10080
Attention:  Mr. George A. Bitar &
                        Mr. Robert F. End
Facsimile: (212) 449-1119

10

--------------------------------------------------------------------------------



(B) IF TO MANAGER, TO:

TC Group IV, L.L.C.
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington DC 20004-2505
Attention:  Mr. Gregory S. Ledford
Facsimile:  (202) 347-1818

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, DC  20004-1304

Attention:  Daniel T. Lennon, Esq. &

                  David S. Dantzic, Esq.

Facsimile:  (202) 637-2201


(C) IF TO THE FUND, TO:


CARLYLE PARTNERS IV, L.P.
C/O THE CARLYLE GROUP
1001 PENNSYLVANIA AVENUE, NW
SUITE 220 SOUTH
WASHINGTON DC 20004-2505
ATTENTION:  MR. GREGORY S. LEDFORD
FACSIMILE:  (202) 347-1818

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, DC  20004-1304

Attention:  Daniel T. Lennon, Esq. &

                  David S. Dantzic, Esq.


FACSIMILE:  (202) 637-2201


(D) IF TO ANY OTHER INVESTORS, TO THE NOTICE ADDRESS SET FORTH ON SUCH PARTY’S
SIGNATURE PAGE;


OR TO SUCH OTHER ADDRESS OR SUCH OTHER PERSON AS THE COMPANY ENTITIES, MANAGER,
THE FUND OR THE OTHER INVESTORS AS THE CASE MAY BE, SHALL HAVE DESIGNATED BY


11

--------------------------------------------------------------------------------



NOTICE TO THE OTHER PARTIES HERETO.  ALL COMMUNICATIONS HEREUNDER SHALL BE
EFFECTIVE UPON RECEIPT BY THE PARTY TO WHICH THEY ARE ADDRESSED.  A COPY OF ANY
NOTICE OR OTHER COMMUNICATION GIVEN UNDER THIS AGREEMENT SHALL ALSO BE GIVEN TO:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022
Attention:  Franci J. Blassberg, Esq.
Facsimile:  (212) 909-6836


7.             GOVERNING LAW; JURISDICTION, WAIVER OF JURY TRIAL.  THIS
AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION
AND EFFECT, BY THE LAW OF THE STATE OF NEW YORK, REGARDLESS OF THE LAW THAT
MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
(A) AGREES THAT ANY LEGAL SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY HERETO
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK OR FEDERAL DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE CITY, COUNTY AND
STATE OF NEW YORK (EACH, A “NEW YORK COURT”), (B) WAIVES, TO THE FULLEST EXTENT
THAT IT MAY EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN A NEW YORK COURT, AND
ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN A NEW YORK COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM, (C) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK COURT IN ANY SUIT, ACTION OR PROCEEDING AND (D)
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE HEREBY
WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT.  WITH RESPECT TO
CLAUSE (D) OF THE IMMEDIATELY PRECEDING SENTENCE, EACH OF THE PARTIES HERETO
ACKNOWLEDGES AND CERTIFIES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE WAIVER CONTAINED THEREIN,
(II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT
MAKES SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 7.


8.             SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT
SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY.


12

--------------------------------------------------------------------------------



9.             SUCCESSORS; BINDING EFFECT.  EACH INDEMNIFYING PARTY WILL REQUIRE
ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION,
REORGANIZATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND
ASSETS OF SUCH INDEMNIFYING PARTY, BY AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO MANAGER, THE FUND, THE OTHER INVESTORS AND THEIR COUNSEL,
EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND
TO THE SAME EXTENT THAT SUCH INDEMNIFYING PARTY WOULD BE REQUIRED TO PERFORM IF
NO SUCH SUCCESSION HAD TAKEN PLACE.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF EACH PARTY HERETO AND ITS SUCCESSORS AND PERMITTED
ASSIGNS, AND EACH OTHER INDEMNITEE, BUT NEITHER THIS AGREEMENT NOR ANY RIGHT,
INTEREST OR OBLIGATION HEREUNDER SHALL BE ASSIGNED, WHETHER BY OPERATION OF LAW
OR OTHERWISE, BY THE COMPANY ENTITIES WITHOUT THE PRIOR WRITTEN CONSENT OF
MANAGER, THE FUND AND THE OTHER INVESTORS.


10.           MISCELLANEOUS.  THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.  THIS AGREEMENT IS NOT INTENDED TO CONFER ANY
RIGHT OR REMEDY HEREUNDER UPON ANY PERSON OTHER THAN EACH OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND EACH OTHER
INDEMNITEE.  NO AMENDMENT, MODIFICATION, SUPPLEMENT OR DISCHARGE OF THIS
AGREEMENT, AND NO WAIVER HEREUNDER SHALL BE VALID AND BINDING UNLESS SET FORTH
IN WRITING AND DULY EXECUTED BY THE PARTY OR OTHER INDEMNITEE AGAINST WHOM
ENFORCEMENT OF THE AMENDMENT, MODIFICATION, SUPPLEMENT OR DISCHARGE IS SOUGHT. 
NEITHER THE WAIVER BY ANY OF THE PARTIES HERETO OR ANY OTHER INDEMNITEE OF A
BREACH OF OR A DEFAULT UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT, NOR THE
FAILURE BY ANY PARTY HERETO OR ANY OTHER INDEMNITEE ON ONE OR MORE OCCASIONS, TO
ENFORCE ANY OF THE PROVISIONS OF THIS AGREEMENT OR TO EXERCISE ANY RIGHT, POWERS
OR PRIVILEGE HEREUNDER, SHALL BE CONSTRUED AS A WAIVER OF ANY OTHER BREACH OR
DEFAULT OF A SIMILAR NATURE, OR AS A WAIVER OF ANY PROVISIONS HEREOF, OR ANY
RIGHTS, POWERS OR PRIVILEGES HEREUNDER.  THE RIGHTS, INDEMNITIES AND REMEDIES
HEREIN PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS, INDEMNITIES
OR REMEDIES THAT ANY PARTY OR OTHER INDEMNITEE MAY OTHERWISE HAVE BY CONTRACT,
AT LAW OR IN EQUITY OR OTHERWISE.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

[The remainder of this page has been left blank intentionally.]

 

13

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

TC Group IV, L.L.C.

 

 

By:

TC Group, L.L.C., its sole member

 

 

 

By:

TCG Holdings, L.L.C., its managing member

 

 

 

 

 

 

 

By:

/s/ Gregory S. Ledford

 

 

 

Name:

Gregory S. Ledford

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

CARLYLE PARTNERS IV, L.P.

 

 

By:

TC Group IV, L.P., its general partner

 

 

 

By:

TC Group IV, L.L.C., its general partner

 

 

 

 

By:

TC Group, L.L.C., its sole member

 

 

 

 

 

By:

TCG Holdings, L.L.C., its managing member

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory S. Ledford

 

 

 

Name:

Gregory S. Ledford

 

 

 

Title:

Managing Director

--------------------------------------------------------------------------------


 

 

CP IV COINVESTMENT, L.P.

 

 

By:

TC Group IV, L.P., its general partner

 

 

 

By:

TC Group IV, L.L.C., its general partner

 

 

 

 

By:

TC Group, L.L.C., its sole member

 

 

 

 

 

By:

TCG Holdings, L.L.C., its managingmember

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  John F. Harris

 

 

 

Name:

John F. Harris

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

Notice Address

CP IV Coinvestment, L.P.

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW

Suite 220 South

Washington DC  20004-2505

Attention:  Mr. Gregory S. Ledford

Facsimile:  (202) 347-1818

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, DC  20004-1304

Attention: Daniel T. Lennon, Esq.

                 David S. Dantzic, Esq.

Facsimile:  (202) 637-2201

 

 

 

 

CEP II U.S. INVESTMENTS, L.P.

 

 

By:

CEP II GP, L.P., its general partner

 

 

 

By:

Carlyle Investment GP Corp., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  John F. Harris

 

 

 

Name:

John F. Harris

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

Notice Address

CEP II U.S. Investments, L.P.

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW

Suite 220 South

Washington DC  20004-2505

Attention:  Mr. Gregory S. Ledford

Facsimile:  (202) 347-1818

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, DC  20004-1304

Attention: Daniel T. Lennon, Esq.

                 David S. Dantzic, Esq.

Facsimile:  (202) 637-2201

 

--------------------------------------------------------------------------------


 

 

CEP II PARTICIPATIONS S.à.r.l

 

 

 

 

 

By:

/s/  William E. Conway, Jr.

 

 

 

Name:

William E. Conway, Jr.

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  John F. Harris

 

 

 

Name:

John F. Harris

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

Notice Address

CEP II Participations S.à.r.l.

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW

Suite 220 South

Washington DC  20004-2505

Attention:  Mr. Gregory S. Ledford

Facsimile:  (202) 347-1818

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, DC  20004-1304

Attention: Daniel T. Lennon, Esq.

                 David S. Dantzic, Esq.

Facsimile:  (202) 637-2201

 

 

 

CCMG HOLDINGS, INC.

 

 

 

 

 

By:

/s/  David H. Wasserman

 

 

 

Name:

David H. Wasserman

 

 

 

Title:

President

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

 

By:

/s/  Harold E. Rolfe

 

 

 

Name:

Harold E. Rolfe

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
